Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application filed on 01/16/2020 in which claims 1-11 are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Drawings

The Examiner contends that the drawings submitted on 01/16/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 2018/0095165).

As to claim 1, Cohen teaches a laser detecting device configured to detect an image of a target object, the target object defining at least two scanning point groups, each of the at least two scanning point groups comprising at least two scanning points, the laser detecting device comprising ([0032]-[0034], [0043]-[0046], [0049], and [0055]; also see FIGs. 2A-2E, 3A, 3B, 4A, 4B, and 7):

a light source configured for emitting light ([0044]-[0045] – light sources 302 and 322);

a diffracting element configured to receive and diffract light from the light source to generate a plurality of detection beams, the diffracting element being configured to sequentially project the plurality of detection beams to the at least two scanning point groups of the target object ([0044]-[0045] – diffractive optical elements 312 and 332);

a beam receiving element configured to receive a plurality of reflected light beams reflected by the target object, and a central controller electrically connecting to each of the light source and the beam receiving element, and being configured to control powering on and off the light source and process data from the beam receiving element to obtain a three-dimensional image of the target object ([0032]-[0034], [0043]-[0046], [0049], and [0055]).

As to claim 2, Cohen further teaches wherein the plurality of detection beams is configured for scanning one of the at least two scanning point groups in a period; and each of the plurality of detection beams is configured for scanning one of the at least two scanning point groups in the same scanning point group ([0043]-[0049] and [0055]).

As to claim 3, Cohen further teaches wherein the diffracting element comprises a plurality of diffraction units; each of the plurality of diffraction units comprises a transparent substrate and a diffraction pattern formed on the transparent substrate; the diffraction pattern is configured to control an emission form of the plurality of detection beams ([0006]-[0007]; also see FIGs. 3A and 3B and [0044]-[0045] – diffractive optical elements 312 and 332; also see FIG. 3C and [0046] for diffractive surfaces 352).

As to claim 7, Cohen further teaches wherein the light source comprises at least two light emitting units; the central controller is configured to control each of the at least two lighting emitting units to be turned on or off; the at least two light emitting units corresponds to the at least two scanning point groups one in one ([0043]-[0049] and [0055]).

As to claim 8, Cohen further teaches wherein the central controller is configured to control one of the at least two light emitting units to power on and other of the at least two light emitting units to power off ([0043]-[0049] and [0055]).

As to claim 9, Cohen further teaches wherein the diffracting element comprises at least two diffraction regions corresponding to the at least two light emitting units, respectively; light from one of the at least two light emitting units is irradiated to a corresponding one of the at least two diffraction regions ([0006]-[0007]; also see FIGs. 3A and 3B and [0044]-[0045] – diffractive optical elements 312 and 332; also see FIG. 3C and [0046] for diffractive surfaces 352).

As to claim 10, Cohen further teaches wherein the beam receiving element defines a plurality of pixel regions; each of the plurality of pixel regions is capable of receiving one of the plurality of reflected light beams ([0039]-[0043] and [0047]-[0049]).

As to claim 11, Cohen further teaches wherein the central controller is configured to calculate a distance between each of the scanning points and the beam receiving element based on a time difference between an emission time of each of the plurality of detection beams and an receiving time of the reflected light beam, and obtain an image of the target object ([0043]-[0049] and [0055]; also see [0024] and [0055] for time of flight (TOF)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Li (CN 109343034A Translation).

As to claim 4, Cohen does not teach a scanning controller located between the light source and the diffracting element, wherein the scanning controller is electrically coupled to the central controller; the scanning controller is located on an optical path of the light emitting from the light source and is configured for controlling incident angles of the light incident on the diffracting element.

However, Li teaches a scanning controller located between the light source and the diffracting element, wherein the scanning controller is electrically coupled to the central controller; the scanning controller is located on an optical path of the light emitting from the light source and is configured for controlling incident angles of the light incident on the diffracting element ([0044]-[0051] and FIG. 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cohen’s system with Li’s system. In Li’s disclosure, according to the laser radar emitting system based on the MEMS galvanometer, the rotation angle of the rotary motor is adjusted for multiple rounds of scanning; and the spatial range of angles between adjacent beams under a single scan can be filled, thereby greatly improving the spatial scanning resolution (Li; abstract).

As to claim 5, the combination of Cohen and Li teaches wherein the incident angles of the light incident on the diffracting element determines which of the at least two scanning point groups is scanned by the plurality of detection beams (Li; [0044]-[0051] and FIG. 6).

As to claim 6, the combination of Cohen and Li teaches wherein the scanning controller is a reflecting sheet configured for reflecting the light to the diffracting element; the central controller controls an inclination angle between the reflecting sheet and the diffracting element (Li; [0044]-[0051] and FIG. 6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482